DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 06/06/2022.
Allowable Subject Matter
Claims 1-5 and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, a control system consisting of a single-output digital to analog converter (DAC) midpoint sampling module, a digital control module, a current detection module, a deadtime calculation module, and a pulse-width modulation (PWM) driving module, the control system forming a closed loop with a main topology of a controlled flyback converter having a synchronous-rectification primary-side feedback; wherein the single-output DAC midpoint sampling module is configured to sample a voltage signal Vsense(tmid) on an auxiliary winding at a midpoint instant of a secondary-side current reset time Tr, to output to the digital control module; the digital control module is configured to calculate an error e(n) between the voltage signal Vsense (tmid) and a system-predetermined fixed value VREF and calculate an input voltage control amount Vc(n) for the PWM driving module by using proportion and integration to output to the PWM driving module; the digital control module is configured to output a digital value Vpeak_d of a peak voltage on a primary-side current sampling resistor Res according to a value of the error e(n); the digital value Vpeakd and a voltage Vcs at two terminals of the primary-side current sampling resistor Res are configured to output to the current detection module; the current detection module is configured to obtain a primary-side average current Imidp and a secondary-side average current Is(tmid) in the CCM indirectly by sampling andDocket No. ACL0089US (SP20702373US) Page 4calculating in a pure digital manner through a DAC, and output the secondary-side average current Is(tmid) as an output signal to the deadtime calculation module to calculate a reasonable deadtime td between a turn-off of a secondary-side rectifier SR and a turn-on of a primary-side switching transistor SW; the PWM driving module is configured to generate duty cycle control signals duty and duty SR under a common control of the deadtime td output by the deadtime calculation module and the control amount Vc(n) output by the digital control module, and the duty cycle control signals duty and duty SR are configured to control switching of the primary-side switching transistor SW and the secondary-side rectifier SR, respectively, to implement an automatic optimization of the deadtime of the flyback power supply having the synchronous-rectification primary-side feedback in the CCM;
Regarding claim 7, the control system comprises: a single-output digital to analog converter (DAC) midpoint sampling module configured to sample a Docket No. ACL0089US (SP20702373US) Page 11 voltage signal Vsense (tmid) on the auxiliary winding at a midpoint instant Tr/2 of a secondary-side current reset time Tr; a digital control module configured to calculate an error e(n) between the voltage signal sense(tmid) and a system-predetermined fixed value VREF , calculate an input voltage control amount Vc(n) for a PWM driving module by using proportion and integration according to the error e(n), and obtain a digital value Vpeakd of a peak voltage on the primary-side current sampling resistor Rcs according to the error e(n); a current detection module configured to obtain a primary-side average current Imidp and a secondary-side average current Is(tmad) in the CCM indirectly by sampling and calculating through a digital-to-analog conversion according to the digital value Vpeak_d and a voltage Vas at two terminals of the primary-side current sampling resistor Rcs; a deadtime calculation module configured to calculate a deadtime td between a turn-off of the secondary-side rectifier and a turn-on of the primary-side switching transistor according to the secondary-side average current Is(tmad); and the PWM driving module configured to generate a primary-side duty cycle control signal duty and a secondary-side duty cycle control signal duty SR according to the deadtime td and the input voltage control amount Vc(n), control switching of the primary-side switching transistor according to the primary-side duty cycle control signal duty, and control switching of the secondary-side rectifier according to the secondary-side duty cycle control signal duty SR;
Regarding claim 14, the method comprises: sampling a voltage signal Vsense (tmid) on the auxiliary winding at a midpoint instant Tr/2 of a secondary-side current reset time Tr; calculating an error e(n) between the voltage signal Vsense(tmid) and a system-predetermined fixed value VREF, calculating an input voltage control amount Vc(n) for a PWM driving module by using proportion and integration according to the error e(n), and obtaining a digital value Vpeakd of a peak voltage on the primary-side current sampling resistor Rcs according to the error e(n); obtaining a primary-side average current Imidp and a secondary-side average current Is(tmid) in the CCM indirectly by sampling and calculating through a digital-to-analog conversion according to the digital value Vpeak_d and a voltage Vas at two terminals of the primary-side current sampling resistor RCS; calculating a deadtime td between a turn-off of the secondary-side rectifier and a turn-on of the primary-side switching transistor according to the secondary-side average current Is(tmid); generating, by the PWM driving module, a primary-side duty cycle control signal duty and a secondary-side duty cycle control signal duty SR according to the deadtime td and the input voltage control amount V,(n); and controlling switching of the primary-side switching transistor according to the primary-side duty cycle control signal duty, and controlling switching of the secondary-side rectifier according to the secondary-side duty cycle control signal duty SR;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
		/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839